UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015 – June 30, 2015 Item 1: Reports to Shareholders Semiannual Report | June 30, 2015 Vanguard Variable Insurance Fund Balanced Portfolio Mid-Cap Index Portfolio Capital Growth Portfolio Moderate Allocation Portfolio Conservative Allocation Portfolio Money Market Portfolio Diversified Value Portfolio REIT Index Portfolio Equity Income Portfolio Short-Term Investment-Grade Portfolio Equity Index Portfolio Small Company Growth Portfolio Growth Portfolio Total Bond Market Index Portfolio High Yield Bond Portfolio Total Stock Market Index Portfolio International Portfolio (with underlying Equity Index Portfolio) The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Market Perspective Balanced Portfolio Capital Growth Portfolio Conservative Allocation Portfolio Diversified Value Portfolio Equity Income Portfolio Equity Index Portfolio Growth Portfolio High Yield Bond Portfolio International Portfolio Mid-Cap Index Portfolio Moderate Allocation Portfolio Money Market Portfolio REIT Index Portfolio Short-Term Investment-Grade Portfolio Small Company Growth Portfolio Total Bond Market Index Portfolio Total Stock Market Index Portfolio (with underlying Equity Index Portfolio) Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Market Perspective Dear Planholder, After largely exceeding expectations in calendar year 2014, stock returns decelerated and bond returns declined slightly over the past six months. The financial markets faced a variety of issues during the period and fought to stay positive. Stocks maintained some gains, but bonds turned negative. Both asset classes registered results below their long-term averages and well off the pace they’ve set since the financial crisis of 2008–2009. Although you can’t control the markets, you do have some choice in how much you pay to invest in them. And what you pay can greatly affect your chance for success. At Vanguard, as you know, we take minimizing costs seriously. Indeed, that’s one of our four investment principles. (You can read more in Vanguard’s Principles for Investing Success , available at vanguard.com/research.) Paying less in expenses has an intuitive, immediate appeal. Increasingly, investors recognize the importance of minimizing costs. According to Morningstar, over the past ten years, 95% of cash flows have gone into funds that charge the lowest 20% in expenses. We’re pleased to see this trend, because it means investors are keeping more of their returns. By doing so, they’re giving themselves a better chance of reaching their financial goals. This report starts with a brief overview of the financial markets during the half year, followed by performance reviews of the Vanguard Variable Insurance Fund portfolios. Each portfolio can be used as a component in an investment program that includes a combination of stock, bond, and money market funds appropriate for your time horizon, risk tolerance, and long-term goals. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 14, 2015 U.S. stocks held onto gains despite fading at the finish U.S. stocks traveled a choppy course en route to a return of about 2% for the half year ended June 30, 2015, as Greece’s debt drama intensified. Mixed economic news, perceived high stock valuations, and the strong U.S. dollar’s negative effect on the profits of U.S.-based multinational companies also unsettled markets. However, investors seemed reassured by the Federal Reserve’s careful approach to potentially raising short-term interest rates, other nations’ monetary stimulus programs, and corporate earnings that generally surpassed forecasts. International stocks returned about 5% for U.S. investors; results would have been higher if not for the dollar’s strength against many foreign currencies. Returns for the developed markets of the Pacific region, led by Japan, surpassed those of Europe and emerging markets. After bursting from the gate, bond prices lost momentum Strong results in January didn’t hold up for the broad U.S. taxable bond market, which returned –0.10% for the half year after declining in four other months. The yield of the 10-year Treasury note ended June at 2.33%, up from 2.19% six months earlier. (Bond prices and yields move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –5.43% as the dollar’s strength limited returns. Without this currency effect, returns were just marginally negative. As investors grew more confident about Europe’s economic growth, European bond yields bounced back from their very low (and in some cases, negative) levels. Returns were negligible for money market funds and savings accounts, which remained handcuffed by the Fed’s target of 0%–0.25% for short-term rates. Market Barometer Total Returns Periods Ended June 30, 2015 Six Months One Year Five Years 1 Stocks Russell 1000 Index (Large-caps) 1.71% 7.37% 17.58% Russell 2000 Index (Small-caps) 4.75 6.49 17.08 Russell 3000 Index (Broad U.S. market) 1.94 7.29 17.54 FTSE All-World ex US Index (International) 4.61 –4.36 8.16 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) –0.10% 1.86% 3.35% Barclays Municipal Bond Index (Broad tax-exempt market) 0.11 3.00 4.50 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.02 0.05 CPI Consumer Price Index 1.63% 0.12% 1.83% 1 Annualized. Vanguard ® Balanced Portfolio As stocks moved ahead and bonds slipped, Vanguard Balanced Portfolio returned 0.32% for the six months ended June 30, 2015. The portfolio trailed the return of its composite index and the average return of peer funds. On June 30, the portfolio’s 30-day SEC yield stood at 2.36%, a bit above the 2.12% level at the start of the period. Please note that the returns for Vanguard Variable Insurance Fund are different from those of Vanguard Variable Annuity (and other plans that invest in the fund), which take into account insurance-related expenses. Stock prices inched forward as bond prices pulled back Because stocks make up about two-thirds of the portfolio’s total assets, they typically drive its overall performance, and they did so again in the first half of 2015. The period was bookended by stock market declines in January and June, with many ups and downs in between. June was especially choppy amid uncertainty about the Greek debt crisis, which also weighed on bonds. The portfolio’s stocks advanced a bit less than the 1.23% return of their S&P 500 Index equity benchmark. The consumer discretionary sector, a bright spot in 2014, held back results. However, in financials, the portfolio’s largest sector, the advisor’s selections gained ground, while the sector declined in the benchmark. The broad U.S. bond market finished in negative territory. Interest income wasn’t enough to offset falling bond prices as interest rates rose modestly. The portfolio’s fixed income holdings inched ahead of the –0.62% return of the Barclays U.S. Credit A or Better Bond Index. For more on the portfolio’s strategy and positioning, please see the Advisor’s Report that follows. Total Returns Six Months Ended June 30, 2015 Vanguard Balanced Portfolio 0.32% Composite Stock/Bond Index 1 0.69 Variable Insurance Mixed-Asset Target Growth Funds Average 2 1.92 Expense Ratios 3 Your Portfolio Compared With Its Peer Group Variable Insurance Mixed-Asset Target Growth Portfolio Funds Average Balanced Portfolio 0.25% 0.61% 1 Weighted 65% S&P 500 Index and 35% Barclays U.S. Credit A or Better Bond Index. 2 Derived from data provided by Lipper, a Thomson Reuters Company. 3 The portfolio expense ratio shown is from the prospectus dated April 30, 2015, and represents estimated costs for the current fiscal year. For the six months ended June 30, 2015, the Balanced Portfolio’s annualized expense ratio was 0.23%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Vanguard Balanced Portfolio Advisor’s Report Vanguard Balanced Portfolio returned 0.32% for the six months ended June 30, 2015. This result lagged the 0.69% return of its blended benchmark (a mix of 65% large-capitalization stocks and 35% high-quality corporate bonds) and the 1.92% average return of peer funds. The stock portfolio modestly lagged its benchmark, the Standard & Poor’s 500 Index (+1.23%), while the bond portfolio modestly outperformed its benchmark, the Barclays U.S. Credit A or Better Bond Index (–0.62%). The investment environment Stock markets in the United States and abroad posted positive returns for the period. The MSCI World Index returned about 3%, and the MSCI EAFE Index returned almost 6%. We have been in a six-year bull market that has largely been driven by low interest rates, which appear to be staying low for longer—a negative for financials. This is in part because of very low inflation and low energy prices that are spurring negative inflation rates. If the U.S. economy continues to slow, which we believe is likely, that will reduce the probability of higher interest rates. The high-quality corporate bond market was weak, reflecting a rise in interest rates rather than a deterioration of credit fundamentals. Monetary policy and growth in the United States has increasingly diverged from that of other parts of the world. Many central banks eased their monetary policy during the first quarter of 2015, with some resorting to radical measures to counter falling inflation and stimulate growth. Macroeconomic data remained mixed in March, with the United States hitting a soft patch and Europe showing signs of recovery. Concerns about Greece’s bailout, on the other hand, intensified, and global growth moderated toward the end of the period. Meanwhile, the Federal Reserve acknowledged weak first-quarter growth in the United States but appeared optimistic about a second-quarter rebound, suggesting it is still on track to raise interest rates this year. Our successes The fixed income portfolio modestly outperformed its benchmark, led by an underweight allocation to and strong issuer selection in investment-grade credit. Selection in financials, utilities, and taxable municipals aided relative performance most. An out-of-benchmark allocation to asset-backed securities also helped. Strong selection in the financial and consumer staples sectors and an overweight allocation to health care, the benchmark’s strongest-performing sector, helped offset some underperformance in the equity portfolio. Eli Lilly, UnitedHealth Group, and BG Group contributed to absolute returns; a position in Mitsubishi UFJ Financial Group and a lack of holdings in benchmark constituent Berkshire Hathaway contributed to relative results. Eli Lilly was the top absolute and relative contributor to performance as its stock price rose 22%. The U.S.-based global pharmaceutical company experienced a boost after Biogen, a partner of Eli Lilly, released positive data on its Alzheimer’s antibody research. Investors were also encouraged by management’s greater focus on product launches and pipeline advancements. We continue to own the stock. UnitedHealth Group, one of the largest U.S. managed-care companies, outperformed on the heels of strong earnings and its acquisition—favorably viewed by investors—of pharmacy benefits manager Catamaran. We continue to hold the stock, as we expect the company should benefit long-term from the Affordable Care Act. BG Group, a British multinational oil and gas company, was also among the top relative and absolute contributors. Its stock price rose sharply after petroleum giant Royal Dutch Shell agreed to pay $70 billion in cash and shares for the company. We locked in some of our gains by trimming our position after news of the acquisition. Our shortfalls The equity portfolio underperformed its benchmark primarily because of security selection. Weak selection and an underweight allocation to the strong-performing consumer discretionary sector hurt relative results most. Selection in health care and information technology also detracted from relative returns. Intel, Chevron, and 21st Century Fox hurt our absolute results, and our lack of holdings in benchmark constituent Amazon.com held back relative returns. Although our position in Apple (up more than 14%) benefited the equity portfolio’s absolute performance, our underweight position in it was among the top relative detractors. A mid-March announcement by Intel of a quarter-over-quarter revenue drop for the first quarter hurt its stock price. This weakness is a result of softer demand for business desktop PCs, lower inventory levels in the PC supply chain, and negative macroeconomic and currency developments. Chevron, a U.S.-based integrated oil and gas company, was a top absolute detractor because of broad-based weakness in the energy sector. We believe the company remains one of the highest-quality supermajors. Our underweighting of Apple hurt the equity portfolio’s relative performance as investors bid up shares after new product announcements in the latter half of 2014. We remain underweighted in it, as we believe that the stock is approaching fair value and that the product cycles on cellphones seem to be longer. In fixed income, our flatter yield curve positioning hurt relative returns as the curve steepened. An out-of-benchmark allocation to agency mortgage-backed Vanguard Balanced Portfolio securities (MBS) pass-throughs also detracted from relative performance. Nonetheless, we expect to maintain a substantial out-of-benchmark allocation to MBS, which offer attractive risk-adjusted yields and better liquidity than corporate bonds. Lastly, an overweight allocation to communications issuers and an underweight allocation to noncorporate credit hurt relative performance. Portfolio positioning The equity portfolio remains overweighted in financials, particularly large-cap U.S. banks (including Wells Fargo and PNC Financial). The strengthening U.S. housing market should boost this group, and potentially rising interest rates should prove beneficial in the long term. We are also overweighted in insurance firms and believe that many of these should profit from rising rates. At the end of June, we maintained overweight positions in ACE and Prudential Financial. We are also overweighted in health care. We favor large-cap pharmaceutical companies, including Merck and AstraZeneca. We believe that their solid pipelines are underappreciated by investors and should be sufficient for a return to modest growth. The equity portfolio remains underweighted in information technology and consumer discretionary stocks. In IT, Apple accounts for a significant portion of our underweight. We continue to search diligently for attractively valued companies with strong operating characteristics and business fundamentals that are poised to improve. As always, an above-average dividend is central to our stock selection process. We focus on identifying industries with favorable supply-and-demand dynamics and the best stocks within those industries. We are positioned in companies that should benefit from global growth over time. Within fixed income, our outlook is not without uncertainty. External forces can greatly affect our capital markets. In particular, quantitative easing programs in Europe and Japan; tensions in Ukraine, the Middle East, and the South China Sea; and rising credit concerns among South American sovereigns represent risks we should not ignore. Last year’s sharp decline in oil and other energy prices continues to create uncertainty as it boosts consumer spending near-term but at the same time lowers the inflation numbers that drive Fed decision makers. Even the Fed’s raising of interest rates can create concerns and increased volatility. Within the credit sectors, we still view the U.S. corporate bond sector favorably. The asset class has weathered the economic cycle relatively well, and investment-grade corporate bond issuers continue to produce good earnings, protect their balance sheets, and maintain ample liquidity. Finally, greater clarity on the new regulatory environment for banks makes them less inclined to support trading activities in the fixed income markets in which we invest. UBS, RBS, and Deutsche Bank have announced cutbacks, and we expect to see more announcements from other large market makers. This leads us toward holding more liquidity in the fixed income portion of the portfolio, notably Treasury bonds and agency MBS as our “all-weather” liquidity buffer. This buffer should provide downside protection for shareholders if the economic cycle takes an unfavorable turn. Edward P. Bousa, CFA, Senior Managing Director and Equity Portfolio Manager John C. Keogh, Senior Managing Director and Fixed Income Portfolio Manager Wellington Management Company llp July 13, 2015 Vanguard Balanced Portfolio Portfolio Profile As of June 30, 2015 Total Portfolio Characteristics Yield 1 2.4% Turnover Rate 2 55% Expense Ratio 3 0.25% Short-Term Reserves 1.5% Total Portfolio Volatility Measures 4 Portfolio Versus Portfolio Versus Composite Index 5 Broad Index 6 R-Squared 0.96 0.90 Beta 0.96 0.61 Equity Characteristics Comparative Broad Portfolio Index 7 Index 6 Number of Stocks 94 501 3,854 Median Market Cap $109.4B $80.5B $49.5B Price/Earnings Ratio 18.3x 20.0x 21.6x Price/Book Ratio 2.3x 2.8x 2.8x Dividend Yield 2.6% 2.1% 1.9% Return on Equity 18.5% 18.7% 17.4% Earnings Growth Rate 9.0% 11.3% 11.6% Foreign Holdings 6.0% 0.0% 0.0% Fixed Income Characteristics Comparative Broad Portfolio Index 8 Index 9 Number of Bonds 730 3,280 9,454 Yield to Maturity 2.7% 10 2.7% 2.4% Average Coupon 3.6% 3.7% 3.2% Average Effective Maturity 8.9 years 9.6 years 7.9 years Average Duration 5.9 years 6.5 years 5.6 years Ten Largest Stocks 11 (% of equity exposure) Wells Fargo & Co. Diversified Banks 3.9% Merck & Co. Inc. Pharmaceuticals 2.9 Microsoft Corp. Systems Software 2.8 Comcast Corp. Cable & Satellite 2.6 JPMorgan Chase & Co. Diversified Banks 2.6 Verizon Integrated Communications Inc. Telecommunication Services 2.4 CVS Health Corp. Drug Retail 2.2 Chevron Corp. Integrated Oil & Gas 2.2 Apple Inc. Technology Hardware, Storage & Peripherals 2.2 Exxon Mobil Corp. Integrated Oil & Gas 2.1 Top Ten 25.9% Top Ten as % of Total Net Assets 16.6% Sector Diversification (% of equity exposure) Comparative Broad Portfolio Index 7 Index 6 Consumer Discretionary 7.7% 12.8% 13.5% Consumer Staples 8.6 9.4 8.2 Energy 8.7 7.9 7.2 Financials 22.8 16.5 17.9 Health Care 19.0 15.4 15.1 Industrials 11.9 10.1 10.8 Information Technology 14.0 19.7 18.9 Materials 1.8 3.1 3.5 Telecommunication Services 2.4 2.3 2.0 Utilities 3.1 2.8 2.9 Portfolio Asset Allocation 1 30-day SEC yield for the portfolio. See definition on the next page. 2 Annualized. 3 The portfolio expense ratio shown is from the prospectus dated April 30, 2015, and represents estimated costs for the current fiscal year. For the six months ended June 30, 2015, the annualized expense ratio was 0.23%. 4 For an explanation of R-squared, beta, and other terms used here, see definitions on the next page. 5 Composite Stock/Bond Index, weighted 65% S&P 500 Index and 35% Barclays U.S. Credit A or Better Bond Index. 6 Dow Jones U.S. Total Stock Market Float Adjusted Index. 7 S&P 500 Index. 8 Barclays U.S. Credit A or Better Bond Index. 9 Barclays U.S. Aggregate Bond Index. 10 Before expenses. 11 The holdings listed exclude any temporary cash investments and equity index products. Vanguard Balanced Portfolio Distribution by Credit Quality 1 (% of fixed income portfolio) U.S. Government 21.3% Aaa 5.7 Aa 12.5 A 44.6 Baa 15.9 Sector Diversification 2 (% of fixed income portfolio) Asset-Backed/Commercial Mortgage-Backed 4.9% Finance 24.9 Foreign 2.8 Government Mortgage-Backed 5.1 Industrial 33.6 Treasury/Agency 18.5 Utilities 5.4 Other 4.8 Equity Investment Focus Fixed Income Investment Focus 30-Day SEC Yield. A portfolio’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the portfolio’s security holdings in the previous 30 days are used to calculate the portfolio’s hypothetical net income for that period, which is then annualized and divided by the portfolio’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the portfolio’s actual experience. As a result, the portfolio’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a portfolio’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a portfolio with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the portfolio and the index. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). U.S. Treasury, U.S. Agency, and U.S. Agency mortgage-backed securities appear under “U.S. Government.” Credit-quality ratings are obtained from Barclays and are from Moody’s, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. “Not Rated” is used to classify securities for which a rating is not available. Not rated securities include a fund’s investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. Equity Exposure. A measure that reflects a portfolio’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. R-Squared. A measure of how much of a portfolio’s past returns can be explained by the returns from the market in general, as measured by a given index. If a portfolio’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the portfolio’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the portfolio and the index. 1 Source: Moody’s Investors Service. 2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Vanguard Balanced Portfolio Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the portfolio. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on portfolio distributions or on the sale of portfolio shares. Nor do the returns reflect fees and expenses associated with the annuity or life insurance program through which a shareholder invests. If these fees and expenses were included, the portfolio’s returns would be lower. Fiscal-Year Total Returns (%): December 31, 2004–June 30, 2015 Average Annual Total Returns: Periods Ended June 30, 2015 Inception Date One Year Five Years Ten Years Balanced Portfolio 5/23/1991 3.46% 12.14% 7.93% 1 Six months ended June 30, 2015. 2 Weighted 65% S&P 500 Index and 35% Barclays U.S. Credit A or Better Bond Index. See Financial Highlights for dividend and capital gains information. Vanguard Balanced Portfolio Financial Statements (unaudited) Statement of Net Assets As of June 30, 2015 The portfolio reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the portfolio’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the portfolio files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the portfolio’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (64.6%) Consumer Discretionary (5.0%) Comcast Corp. Class A 646,259 38,866 Lowe’s Cos. Inc. 299,800 20,078 Ford Motor Co. 1,259,250 18,901 Twenty-First Century Fox Inc. Class A 545,370 17,749 * Hilton Worldwide Holdings Inc. 383,140 10,556 Las Vegas Sands Corp. 104,485 5,493 Volkswagen AG Preference Shares 9,740 2,260 Honda Motor Co. Ltd. 50,900 1,645 115,548 Consumer Staples (5.6%) CVS Health Corp. 314,120 32,945 Coca-Cola Co. 388,020 15,222 Wal-Mart Stores Inc. 188,670 13,382 Philip Morris International Inc. 163,170 13,081 Mondelez International Inc. Class A 307,890 12,667 Walgreens Boots Alliance Inc. 140,570 11,870 PepsiCo Inc. 112,640 10,514 Diageo plc 358,978 10,396 Procter & Gamble Co. 112,347 8,790 Diageo plc ADR 7,700 893 129,760 Energy (5.6%) Chevron Corp. 340,530 32,851 Exxon Mobil Corp. 372,875 31,023 Anadarko Petroleum Corp. 170,690 13,324 TOTAL SA 251,573 12,340 Schlumberger Ltd. 107,980 9,307 EOG Resources Inc. 96,640 8,461 BG Group plc 497,327 8,283 Hess Corp. 117,840 7,881 Marathon Oil Corp. 254,600 6,757 130,227 Financials (14.8%) Wells Fargo & Co. 1,035,530 58,238 JPMorgan Chase & Co. 568,578 38,527 Prudential Financial Inc. 331,010 28,970 ACE Ltd. 251,630 25,586 PNC Financial Services Group Inc. 254,330 24,327 BlackRock Inc. 62,890 21,759 Bank of America Corp. 1,049,810 17,868 Citigroup Inc. 305,730 16,888 MetLife Inc. 281,430 15,757 Mitsubishi UFJ Financial Group Inc. 1,668,430 12,003 Marsh & McLennan Cos. Inc. 211,690 12,003 Northern Trust Corp. 140,500 10,743 Bank of Nova Scotia 192,310 9,929 US Bancorp 224,330 9,736 UBS Group AG 435,061 9,223 American International Group Inc. 120,060 7,422 Hartford Financial Services Group Inc. 166,740 6,931 Standard Chartered plc 387,753 6,210 American Tower Corporation 47,900 4,469 BNP Paribas SA 73,281 4,447 AvalonBay Communities Inc. 21,830 3,490 344,526 Health Care (12.3%) Merck & Co. Inc. 757,369 43,117 Pfizer Inc. 882,395 29,587 Bristol-Myers Squibb Co. 436,560 29,049 Eli Lilly & Co. 309,400 25,832 Johnson & Johnson 251,990 24,559 Medtronic plc 313,010 23,194 UnitedHealth Group Inc. 178,180 21,738 Cardinal Health Inc. 248,550 20,791 AstraZeneca plc ADR 323,090 20,584 Roche Holding AG 39,018 10,940 Gilead Sciences Inc. 90,700 10,619 Novartis AG 85,341 8,394 AmerisourceBergen Corp. Class A 63,400 6,742 * Celgene Corp. 52,820 6,113 Takeda Pharmaceutical Co. Ltd. 79,700 3,847 285,106 Industrials (7.7%) United Parcel Service Inc. Class B 252,678 24,487 General Electric Co. 778,220 20,677 Honeywell International Inc. 197,830 20,173 United Technologies Corp. 157,770 17,501 FedEx Corp. 88,380 15,060 CSX Corp. 438,829 14,328 Lockheed Martin Corp. 73,250 13,617 Caterpillar Inc. 157,937 13,396 Eaton Corp. plc 180,900 12,209 Raytheon Co. 84,829 8,117 Schneider Electric SE 117,133 8,110 ABB Ltd. ADR 198,658 4,148 Canadian National Railway Co. 64,900 3,748 General Dynamics Corp. 25,167 3,566 179,137 Information Technology (9.0%) Microsoft Corp. 939,320 41,471 Apple Inc. 259,842 32,591 Intel Corp. 952,780 28,979 * Google Inc. Class A 51,810 27,979 Accenture plc Class A 244,540 23,667 Cisco Systems Inc. 844,940 23,202 Oracle Corp. 328,170 13,225 Texas Instruments Inc. 219,810 11,322 QUALCOMM Inc. 129,940 8,138 210,574 Materials (1.1%) Praxair Inc. 103,730 12,401 International Paper Co. 250,300 11,912 BHP Billiton plc 103,174 2,028 26,341 Telecommunication Services (1.5%) Verizon Communications Inc. 765,190 35,666 Utilities (2.0%) NextEra Energy Inc. 185,050 18,141 Dominion Resources Inc. 202,980 13,573 Duke Energy Corp. 103,726 7,325 Exelon Corp. 226,100 7,104 46,143 Total Common Stocks (Cost $1,096,656) 1,503,028 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (8.1%) U.S. Government Securities (6.3%) United States Treasury Inflation Indexed Bonds 1.875% 7/15/15 20,560 25,071 United States Treasury Note/Bond 0.500% 7/31/16 6,900 6,911 United States Treasury Note/Bond 0.875% 9/15/16 2,200 2,212 United States Treasury Note/Bond 0.625% 12/31/16 3,615 3,622 United States Treasury Note/Bond 0.875% 1/31/17 534 537 United States Treasury Note/Bond 0.500% 3/31/17 12,200 12,185 United States Treasury Note/Bond 1.000% 9/15/17 15,000 15,084 United States Treasury Note/Bond 0.750% 10/31/17 7,500 7,492 United States Treasury Note/Bond 1.000% 5/31/18 5,500 5,500 United States Treasury Note/Bond 1.375% 9/30/18 19,000 19,146 United States Treasury Note/Bond 1.750% 9/30/19 17,000 17,191 United States Treasury Note/Bond 1.375% 2/29/20 4,130 4,092 United States Treasury Note/Bond 2.250% 11/15/24 550 545 United States Treasury Note/Bond 2.000% 2/15/25 2,400 2,327 United States Treasury Note/Bond 2.875% 5/15/43 13,733 13,029 United States Treasury Note/Bond 3.750% 11/15/43 694 777 United States Treasury Note/Bond 3.375% 5/15/44 6,300 6,586 United States Treasury Note/Bond 3.125% 8/15/44 2,250 2,243 United States Treasury Note/Bond 2.500% 2/15/45 3,250 2,848 147,398 Conventional Mortgage-Backed Securities (1.6%) Fannie Mae Pool 3.500% 11/1/25– 7/1/45 22,500 23,175 Fannie Mae Pool 4.500% 11/1/33– 7/1/45 9,814 10,666 Freddie Mac Gold Pool 4.000% 9/1/24– 9/1/41 11 12 Freddie Mac Gold Pool 4.500% 3/1/29– 7/1/45 2,314 2,516 1 Ginnie Mae I Pool 7.000% 11/15/31– 11/15/33 155 181 1 Ginnie Mae I Pool 8.000% 9/15/30 71 76 36,626 Nonconventional Mortgage-Backed Securities (0.2%) Fannie Mae REMICS 3.500% 4/25/31 245 252 Fannie Mae REMICS 4.000% 9/25/29– 5/25/31 470 506 Freddie Mac REMICS 3.500% 3/15/31 145 149 Freddie Mac REMICS 4.000% 12/15/30– 4/15/31 2,726 2,933 3,840 Total U.S. Government and Agency Obligations (Cost $186,672) 187,864 Asset-Backed/Commercial Mortgage-Backed Securities (1.7%) 1 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 2,695 2,704 1 Ally Master Owner Trust Series 2014-5 1.600% 10/15/19 3,715 3,732 4 American Tower Trust I 1.551% 3/15/18 380 380 4 American Tower Trust I 3.070% 3/15/23 1,100 1,077 1 AmeriCredit Automobile Receivables Trust 2012-1 4.720% 3/8/18 580 596 Apidos CDO 1.774% 4/17/26 1,295 1,292 ARES CLO Ltd. 1.795% 4/17/26 1,200 1,202 Atlas Senior Loan Fund Ltd. 1.815% 10/15/26 355 355 Atlas Senior Loan Fund V Ltd. 1.826% 7/16/26 305 305 1 Banc of America Commercial Mortgage Trust 2006-2 5.916% 5/10/45 395 401 1 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 476 493 1 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.540% 9/11/41 495 512 CECLO 2013-20A 144A 1.757% 1/25/26 1,300 1,297 Cent CLO 1.767% 7/27/26 420 420 Cent CLO 22 Ltd. 1.756% 11/7/26 935 932 CIFC Funding Ltd. 1.775% 4/18/25 1,185 1,186 1 COMM 2006-C7 Mortgage Trust 5.943% 6/10/46 536 549 1 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 480 490 1 Credit Suisse Commercial Mortgage Trust Series 2006-C4 5.467% 9/15/39 281 290 Dryden Senior Loan Fund 1.625% 4/18/26 1,165 1,159 First Investors Auto Owner Trust 2013-2 1.230% 3/15/19 167 167 Ford Credit Floorplan Master Owner Trust A 2.090% 3/15/22 330 329 1 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 772 781 Hilton USA Trust 2013-HLT 2.662% 11/5/30 1,165 1,165 ING Investment Management Co. 1.775% 4/18/26 1,165 1,161 1 LB-UBS Commercial Mortgage Trust 2006-C4 6.028% 6/15/38 371 379 LB-UBS Commercial Mortgage Trust 2008-C1 6.321% 4/15/41 787 858 Limerock CLO 1.775% 4/18/26 1,300 1,297 Madison Park Funding XII Ltd. 1.725% 1/19/25 755 754 Madison Park Funding XIII Ltd. 1.775% 7/20/26 920 921 1 Merrill Lynch Mortgage Trust 2006-C1 5.865% 5/12/39 591 604 OZLM VI Ltd. 1.824% 4/17/26 955 958 1 Santander Drive Auto Receivables Trust 2013-2 2.570% 3/15/19 515 519 1 Santander Drive Auto Receivables Trust 2014-2 2.330% 11/15/19 335 338 4 SBA Tower Trust 2.898% 10/15/19 1,205 1,206 Seneca Park CLO Ltd. 1.754% 7/17/26 680 680 SFAVE Commercial Mortgage Securities Trust 2015-5AVE 4.144% 1/5/35 700 678 Shackleton CLO Ltd. 1.754% 7/17/26 660 660 Springleaf Funding Trust 2.410% 12/15/22 1,105 1,106 Springleaf Funding Trust 3.160% 11/15/24 1,375 1,392 Springleaf Funding Trust 2015-B 3.480% 5/15/28 590 592 Springleaf Mortgage Loan Trust 2013-1A 2.310% 6/25/58 220 217 SYMP 14-14AA2 144A 1.750% 7/14/26 1,125 1,122 Thacher Park CLO 2014-1 1.745% 10/20/26 505 505 1 Utility Debt Securitization Authority Series 2013T 3.435% 12/15/25 210 217 Westlake Automobile Receivables Trust 0.970% 10/16/17 712 711 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $38,776) 38,689 Corporate Bonds (21.9%) Finance (8.5%) Banking (6.8%) American Express Centurion Bank 6.000% 9/13/17 500 546 American Express Co. 1.550% 5/22/18 1,635 1,621 American Express Credit Corp. 2.750% 9/15/15 100 100 American Express Credit Corp. 2.375% 3/24/17 1,920 1,958 American Express Credit Corp. 2.125% 7/27/18 1,235 1,248 American Express Credit Corp. 2.250% 8/15/19 800 800 Bank of America Corp. 6.050% 5/16/16 2,000 2,077 Bank of America Corp. 6.000% 9/1/17 1,010 1,099 Bank of America Corp. 5.750% 12/1/17 500 545 Bank of America Corp. 6.875% 4/25/18 1,250 1,412 Bank of America Corp. 5.625% 7/1/20 85 96 Bank of America Corp. 5.875% 1/5/21 3,000 3,421 Bank of America Corp. 3.300% 1/11/23 120 118 Bank of America Corp. 4.100% 7/24/23 150 153 Bank of America Corp. 4.000% 4/1/24 340 346 Bank of America Corp. 4.000% 1/22/25 875 851 Bank of America Corp. 5.875% 2/7/42 260 297 Bank of America Corp. 5.000% 1/21/44 1,230 1,269 Bank of America Corp. 4.875% 4/1/44 870 881 Bank of America NA 5.300% 3/15/17 2,000 2,115 Bank of Montreal 1.300% 7/15/16 800 805 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Bank of Montreal 2.500% 1/11/17 2,030 2,075 Bank of New York Mellon Corp. 2.150% 2/24/20 1,580 1,559 Bank of New York Mellon Corp. 3.000% 2/24/25 720 694 Bank of Nova Scotia 2.050% 10/30/18 1,600 1,630 Bank of Nova Scotia 2.800% 7/21/21 750 753 4 Bank of Tokyo-Mitsubishi UFJ Ltd. 1.700% 3/5/18 1,390 1,387 4 Barclays Bank plc 6.050% 12/4/17 1,400 1,515 Barclays Bank plc 2.500% 2/20/19 800 804 Barclays Bank plc 5.125% 1/8/20 240 267 Barclays Bank plc 5.140% 10/14/20 160 174 Barclays Bank plc 3.750% 5/15/24 1,150 1,153 BB&T Corp. 4.900% 6/30/17 1,000 1,058 Bear Stearns Cos. LLC 6.400% 10/2/17 235 258 Bear Stearns Cos. LLC 7.250% 2/1/18 425 481 BNP Paribas SA 2.400% 12/12/18 1,300 1,315 BNP Paribas SA 3.250% 3/3/23 305 302 BPCE SA 2.500% 12/10/18 220 223 BPCE SA 2.500% 7/15/19 1,400 1,411 BPCE SA 4.000% 4/15/24 775 792 4 BPCE SA 5.150% 7/21/24 1,260 1,282 Capital One Bank USA NA 2.150% 11/21/18 1,215 1,209 Capital One Financial Corp. 3.150% 7/15/16 300 305 Capital One Financial Corp. 4.750% 7/15/21 400 435 Capital One Financial Corp. 3.750% 4/24/24 1,305 1,290 Capital One Financial Corp. 3.200% 2/5/25 1,050 987 Citigroup Inc. 4.587% 12/15/15 29 29 Citigroup Inc. 4.450% 1/10/17 1,305 1,364 Citigroup Inc. 6.125% 11/21/17 2,320 2,550 Citigroup Inc. 1.750% 5/1/18 500 497 Citigroup Inc. 6.125% 5/15/18 255 284 Citigroup Inc. 2.500% 9/26/18 500 505 Citigroup Inc. 2.550% 4/8/19 1,800 1,814 Citigroup Inc. 2.500% 7/29/19 965 965 Citigroup Inc. 2.400% 2/18/20 800 789 Citigroup Inc. 5.375% 8/9/20 165 184 Citigroup Inc. 4.500% 1/14/22 1,975 2,116 Citigroup Inc. 6.625% 6/15/32 2,000 2,357 Citigroup Inc. 8.125% 7/15/39 180 256 Citigroup Inc. 5.300% 5/6/44 270 273 Compass Bank 2.750% 9/29/19 375 373 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 2.250% 1/14/19 1,350 1,358 4 Credit Agricole SA 2.500% 4/15/19 1,460 1,463 Credit Suisse 2.300% 5/28/19 2,845 2,838 Credit Suisse 3.000% 10/29/21 735 726 Credit Suisse 3.625% 9/9/24 520 515 Credit Suisse AG 1.750% 1/29/18 840 839 4 Credit Suisse Group Funding Guernsey Ltd. 3.750% 3/26/25 1,270 1,217 Deutsche Bank AG 2.500% 2/13/19 1,000 1,004 Fifth Third Bank 2.875% 10/1/21 425 420 Goldman Sachs Group Inc. 5.350% 1/15/16 1,500 1,535 Goldman Sachs Group Inc. 5.625% 1/15/17 490 519 Goldman Sachs Group Inc. 5.950% 1/18/18 1,325 1,452 Goldman Sachs Group Inc. 2.375% 1/22/18 555 562 Goldman Sachs Group Inc. 5.375% 3/15/20 405 450 Goldman Sachs Group Inc. 2.600% 4/23/20 170 169 Goldman Sachs Group Inc. 6.000% 6/15/20 3,350 3,853 Goldman Sachs Group Inc. 5.250% 7/27/21 865 961 Goldman Sachs Group Inc. 5.750% 1/24/22 360 408 Goldman Sachs Group Inc. 3.625% 1/22/23 1,205 1,201 Goldman Sachs Group Inc. 6.450% 5/1/36 2,000 2,248 Goldman Sachs Group Inc. 6.750% 10/1/37 1,360 1,591 4 HSBC Bank plc 4.750% 1/19/21 1,700 1,871 HSBC Holdings plc 4.000% 3/30/22 2,395 2,505 HSBC Holdings plc 6.500% 5/2/36 1,000 1,186 HSBC Holdings plc 6.100% 1/14/42 375 452 HSBC Holdings plc 5.250% 3/14/44 440 454 HSBC USA Inc. 1.625% 1/16/18 1,005 1,002 HSBC USA Inc. 2.350% 3/5/20 1,825 1,804 HSBC USA Inc. 3.500% 6/23/24 800 802 Huntington National Bank 2.200% 4/1/19 560 556 Huntington National Bank 2.400% 4/1/20 1,160 1,145 4 ING Bank NV 3.750% 3/7/17 600 623 4 ING Bank NV 1.800% 3/16/18 1,340 1,342 JPMorgan Chase & Co. 6.000% 1/15/18 1,500 1,651 JPMorgan Chase & Co. 6.300% 4/23/19 465 531 JPMorgan Chase & Co. 4.950% 3/25/20 1,000 1,101 JPMorgan Chase & Co. 4.350% 8/15/21 4,862 5,204 JPMorgan Chase & Co. 4.500% 1/24/22 495 529 JPMorgan Chase & Co. 3.250% 9/23/22 970 962 JPMorgan Chase & Co. 3.375% 5/1/23 875 845 JPMorgan Chase & Co. 3.875% 2/1/24 800 812 JPMorgan Chase & Co. 4.125% 12/15/26 765 751 JPMorgan Chase & Co. 5.400% 1/6/42 750 826 JPMorgan Chase & Co. 5.625% 8/16/43 400 427 4 Macquarie Bank Ltd. 2.400% 1/21/20 400 397 Manufacturers & Traders Trust Co. 2.100% 2/6/20 495 487 Manufacturers & Traders Trust Co. 2.900% 2/6/25 685 646 Morgan Stanley 3.800% 4/29/16 255 261 Morgan Stanley 5.450% 1/9/17 1,000 1,059 Morgan Stanley 2.125% 4/25/18 1,375 1,384 Morgan Stanley 2.500% 1/24/19 2,500 2,522 Morgan Stanley 5.625% 9/23/19 645 722 Morgan Stanley 5.750% 1/25/21 1,740 1,978 Morgan Stanley 3.700% 10/23/24 750 744 Morgan Stanley 6.250% 8/9/26 3,000 3,581 Morgan Stanley 4.300% 1/27/45 850 783 National City Corp. 6.875% 5/15/19 1,000 1,160 4 Nationwide Building Society 2.350% 1/21/20 785 782 Northern Trust Corp. 3.450% 11/4/20 255 269 PNC Bank NA 4.875% 9/21/17 1,500 1,600 PNC Bank NA 3.300% 10/30/24 460 452 PNC Bank NA 2.950% 2/23/25 1,105 1,058 PNC Bank NA 4.200% 11/1/25 255 266 PNC Financial Services Group Inc. 3.900% 4/29/24 580 585 Santander Bank NA 2.000% 1/12/18 715 716 Santander Holdings USA Inc. 2.650% 4/17/20 580 570 4 Skandinaviska Enskilda Banken AB 2.450% 5/27/20 1,600 1,592 State Street Corp. 5.375% 4/30/17 2,775 2,977 Svenska Handelsbanken AB 2.875% 4/4/17 1,000 1,030 Synchrony Financial 3.000% 8/15/19 1,055 1,061 Synchrony Financial 2.700% 2/3/20 405 400 UBS AG 5.875% 12/20/17 480 528 UBS AG 1.800% 3/26/18 1,020 1,016 UBS AG 4.875% 8/4/20 300 331 US Bancorp 1.650% 5/15/17 600 607 US Bancorp 3.700% 1/30/24 1,560 1,612 Wachovia Corp. 7.500% 4/15/35 1,000 1,326 Wells Fargo & Co. 5.625% 12/11/17 820 900 Wells Fargo & Co. 2.150% 1/15/19 2,915 2,929 Wells Fargo & Co. 3.000% 1/22/21 505 512 Wells Fargo & Co. 3.500% 3/8/22 640 655 Wells Fargo & Co. 3.450% 2/13/23 930 926 Wells Fargo & Co. 4.480% 1/16/24 1,199 1,260 Wells Fargo & Co. 3.000% 2/19/25 890 849 Wells Fargo & Co. 5.606% 1/15/44 2,276 2,475 Brokerage (0.0%) Ameriprise Financial Inc. 5.300% 3/15/20 305 344 Finance Companies (0.5%) General Electric Capital Corp. 4.625% 1/7/21 1,120 1,226 General Electric Capital Corp. 5.300% 2/11/21 795 893 General Electric Capital Corp. 3.150% 9/7/22 3,376 3,377 General Electric Capital Corp. 3.100% 1/9/23 1,255 1,252 General Electric Capital Corp. 6.750% 3/15/32 470 610 General Electric Capital Corp. 6.150% 8/7/37 2,210 2,737 General Electric Capital Corp. 5.875% 1/14/38 1,547 1,840 General Electric Capital Corp. 6.875% 1/10/39 650 865 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Insurance (1.1%) ACE INA Holdings Inc. 2.600% 11/23/15 600 602 ACE INA Holdings Inc. 5.800% 3/15/18 1,295 1,441 ACE INA Holdings Inc. 3.350% 5/15/24 555 556 Aetna Inc. 1.750% 5/15/17 60 61 1 Allstate Corp. 6.125% 5/15/67 1,000 1,045 Anthem Inc. 2.300% 7/15/18 375 378 Anthem Inc. 3.125% 5/15/22 1,610 1,567 Anthem Inc. 3.300% 1/15/23 1,100 1,056 Anthem Inc. 4.650% 8/15/44 70 64 Cigna Corp. 3.250% 4/15/25 1,730 1,663 CNA Financial Corp. 3.950% 5/15/24 135 134 4 Five Corners Funding Trust 4.419% 11/15/23 210 217 4 Liberty Mutual Group Inc. 4.250% 6/15/23 360 370 Loews Corp. 2.625% 5/15/23 440 417 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 2,000 2,478 MetLife Inc. 1.903% 12/15/17 225 227 MetLife Inc. 3.600% 4/10/24 580 585 MetLife Inc. 4.125% 8/13/42 145 134 MetLife Inc. 4.875% 11/13/43 530 548 4 Metropolitan Life Global Funding I 1.500% 1/10/18 1,480 1,475 4 Metropolitan Life Global Funding I 1.875% 6/22/18 950 957 4 New York Life Global Funding 1.650% 5/15/17 600 605 4 New York Life Insurance Co. 5.875% 5/15/33 2,100 2,464 Prudential Financial Inc. 3.000% 5/12/16 450 458 4 QBE Insurance Group Ltd. 2.400% 5/1/18 235 237 4 Teachers Insurance & Annuity Association of America 4.900% 9/15/44 375 381 UnitedHealth Group Inc. 6.000% 6/15/17 500 545 UnitedHealth Group Inc. 6.000% 2/15/18 700 778 UnitedHealth Group Inc. 3.875% 10/15/20 601 636 UnitedHealth Group Inc. 2.875% 3/15/22 27 26 UnitedHealth Group Inc. 2.875% 3/15/23 1,175 1,136 UnitedHealth Group Inc. 4.250% 3/15/43 1,600 1,502 Real Estate Investment Trusts (0.1%) AvalonBay Communities Inc. 3.625% 10/1/20 520 540 Duke Realty LP 6.500% 1/15/18 210 235 HCP Inc. 3.750% 2/1/16 210 213 Realty Income Corp. 4.650% 8/1/23 640 672 4 WEA Finance LLC / Westfield UK & Europe Finance plc 1.750% 9/15/17 375 376 4 WEA Finance LLC / Westfield UK & Europe Finance plc 2.700% 9/17/19 1,330 1,331 198,445 Industrial (11.5%) Basic Industry (0.2%) BHP Billiton Finance USA Ltd. 3.850% 9/30/23 1,140 1,174 CF Industries Inc. 5.375% 3/15/44 880 872 LyondellBasell Industries NV 4.625% 2/26/55 900 794 Monsanto Co. 4.700% 7/15/64 230 198 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,500 1,686 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 685 702 Rio Tinto Finance USA plc 3.500% 3/22/22 550 548 Capital Goods (0.9%) Caterpillar Financial Services Corp. 2.625% 3/1/23 1,360 1,329 Caterpillar Inc. 3.900% 5/27/21 1,170 1,245 Caterpillar Inc. 2.600% 6/26/22 705 689 Caterpillar Inc. 3.400% 5/15/24 1,185 1,202 Caterpillar Inc. 4.300% 5/15/44 500 491 General Dynamics Corp. 3.875% 7/15/21 355 382 General Electric Co. 2.700% 10/9/22 610 596 General Electric Co. 4.125% 10/9/42 320 307 General Electric Co. 4.500% 3/11/44 1,050 1,061 Honeywell International Inc. 4.250% 3/1/21 1,002 1,106 Illinois Tool Works Inc. 3.500% 3/1/24 1,645 1,680 John Deere Capital Corp. 2.250% 4/17/19 1,465 1,477 John Deere Capital Corp. 1.700% 1/15/20 520 509 Lockheed Martin Corp. 2.900% 3/1/25 1,010 966 Parker-Hannifin Corp. 4.450% 11/21/44 450 450 4 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 2,225 2,363 4 Siemens Financieringsmaatschappij NV 2.900% 5/27/22 800 792 4 Siemens Financieringsmaatschappij NV 4.400% 5/27/45 800 791 United Technologies Corp. 3.100% 6/1/22 535 537 United Technologies Corp. 7.500% 9/15/29 770 1,075 United Technologies Corp. 6.050% 6/1/36 675 821 United Technologies Corp. 4.500% 6/1/42 325 327 Communication (2.0%) 21st Century Fox America Inc. 4.500% 2/15/21 375 407 21st Century Fox America Inc. 3.000% 9/15/22 245 239 America Movil SAB de CV 3.125% 7/16/22 1,880 1,856 America Movil SAB de CV 4.375% 7/16/42 530 490 American Tower Corp. 3.450% 9/15/21 1,125 1,118 AT&T Inc. 1.400% 12/1/17 1,400 1,394 AT&T Inc. 5.600% 5/15/18 1,000 1,101 AT&T Inc. 2.300% 3/11/19 850 850 AT&T Inc. 6.450% 6/15/34 845 950 CBS Corp. 4.300% 2/15/21 675 716 Comcast Corp. 2.850% 1/15/23 240 233 Comcast Corp. 3.600% 3/1/24 550 555 Comcast Corp. 4.250% 1/15/33 1,032 1,005 Comcast Corp. 4.200% 8/15/34 620 597 Comcast Corp. 5.650% 6/15/35 110 125 Comcast Corp. 4.400% 8/15/35 700 692 Comcast Corp. 6.500% 11/15/35 115 144 Comcast Corp. 6.400% 5/15/38 120 146 Comcast Corp. 4.650% 7/15/42 1,290 1,289 Comcast Corp. 4.500% 1/15/43 500 487 Comcast Corp. 4.750% 3/1/44 525 531 Comcast Corp. 4.600% 8/15/45 845 832 4 Cox Communications Inc. 4.800% 2/1/35 1,540 1,404 4 Deutsche Telekom International Finance BV 2.250% 3/6/17 400 406 4 Deutsche Telekom International Finance BV 4.875% 3/6/42 705 700 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 1.750% 1/15/18 500 495 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 255 280 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.600% 2/15/21 100 106 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.800% 3/15/22 250 251 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.950% 1/15/25 30 29 Discovery Communications LLC 5.625% 8/15/19 80 89 Discovery Communications LLC 5.050% 6/1/20 420 460 Discovery Communications LLC 3.250% 4/1/23 125 120 Grupo Televisa SAB 6.625% 1/15/40 630 726 4 GTP Acquisition Partners I LLC 2.350% 6/15/20 580 578 4 NBCUniversal Enterprise Inc. 1.662% 4/15/18 1,920 1,924 4 NBCUniversal Enterprise Inc. 1.974% 4/15/19 2,530 2,513 NBCUniversal Media LLC 4.375% 4/1/21 600 649 Orange SA 4.125% 9/14/21 1,740 1,841 4 SBA Tower Trust 2.933% 12/15/17 840 861 4 Sky plc 2.625% 9/16/19 975 967 4 Sky plc 3.750% 9/16/24 1,435 1,401 Time Warner Cable Inc. 5.850% 5/1/17 1,030 1,100 Time Warner Cable Inc. 8.750% 2/14/19 25 30 Time Warner Cable Inc. 8.250% 4/1/19 364 428 Time Warner Cable Inc. 6.550% 5/1/37 270 281 Time Warner Entertainment Co. LP 8.375% 3/15/23 95 118 Time Warner Inc. 4.875% 3/15/20 700 764 Time Warner Inc. 4.750% 3/29/21 350 378 Time Warner Inc. 6.500% 11/15/36 620 727 Verizon Communications Inc. 4.500% 9/15/20 1,280 1,376 Verizon Communications Inc. 3.450% 3/15/21 485 494 Verizon Communications Inc. 3.500% 11/1/21 1,040 1,052 Verizon Communications Inc. 6.400% 9/15/33 2,230 2,546 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Verizon Communications Inc. 5.850% 9/15/35 475 517 Verizon Communications Inc. 6.900% 4/15/38 290 349 Verizon Communications Inc. 4.750% 11/1/41 290 269 Verizon Communications Inc. 6.550% 9/15/43 1,360 1,588 Verizon Communications Inc. 4.862% 8/21/46 2,201 2,056 Walt Disney Co. 4.125% 6/1/44 560 551 Consumer Cyclical (1.4%) Amazon.com Inc. 2.500% 11/29/22 885 840 Amazon.com Inc. 4.800% 12/5/34 520 513 Amazon.com Inc. 4.950% 12/5/44 645 628 4 American Honda Finance Corp. 1.500% 9/11/17 490 492 4 American Honda Finance Corp. 1.600% 2/16/18 810 812 American Honda Finance Corp. 2.125% 10/10/18 1,110 1,122 AutoZone Inc. 3.700% 4/15/22 1,371 1,400 AutoZone Inc. 3.125% 7/15/23 600 582 CVS Health Corp. 5.750% 6/1/17 176 190 CVS Health Corp. 2.750% 12/1/22 1,200 1,157 4 Daimler Finance North America LLC 2.375% 8/1/18 900 911 4 Daimler Finance North America LLC 2.250% 7/31/19 1,575 1,567 Daimler Finance North America LLC 8.500% 1/18/31 1,000 1,463 eBay Inc. 1.350% 7/15/17 325 325 Ford Motor Credit Co. LLC 2.375% 3/12/19 1,700 1,693 Home Depot Inc. 2.250% 9/10/18 975 997 Home Depot Inc. 2.700% 4/1/23 720 702 Home Depot Inc. 4.400% 3/15/45 780 774 4 Hyundai Capital America 1.625% 10/2/15 375 375 Lowe’s Cos. Inc. 6.875% 2/15/28 710 919 Lowe’s Cos. Inc. 6.500% 3/15/29 1,000 1,254 McDonald’s Corp. 2.625% 1/15/22 195 191 McDonald’s Corp. 3.250% 6/10/24 140 139 4 Nissan Motor Acceptance Corp. 1.950% 9/12/17 1,186 1,194 4 Nissan Motor Acceptance Corp. 1.800% 3/15/18 1,100 1,105 4 Nissan Motor Acceptance Corp. 2.650% 9/26/18 585 599 PACCAR Financial Corp. 1.600% 3/15/17 1,002 1,013 Target Corp. 2.900% 1/15/22 1,200 1,214 Toyota Motor Credit Corp. 1.750% 5/22/17 1,200 1,217 Toyota Motor Credit Corp. 1.250% 10/5/17 900 899 4 Volkswagen Group of America Finance LLC 2.450% 11/20/19 440 441 Wal-Mart Stores Inc. 3.250% 10/25/20 742 777 Wal-Mart Stores Inc. 4.250% 4/15/21 1,000 1,096 Wal-Mart Stores Inc. 2.550% 4/11/23 2,050 1,981 Wal-Mart Stores Inc. 5.625% 4/15/41 2,790 3,259 Wal-Mart Stores Inc. 4.300% 4/22/44 70 70 Consumer Noncyclical (4.1%) AbbVie Inc. 1.750% 11/6/17 775 777 AbbVie Inc. 2.000% 11/6/18 995 995 AbbVie Inc. 2.500% 5/14/20 350 346 AbbVie Inc. 3.200% 11/6/22 215 213 Actavis Funding SCS 3.000% 3/12/20 805 804 Actavis Funding SCS 3.450% 3/15/22 1,090 1,077 Actavis Funding SCS 3.800% 3/15/25 505 494 Actavis Funding SCS 4.850% 6/15/44 900 865 Altria Group Inc. 4.750% 5/5/21 590 639 Altria Group Inc. 2.850% 8/9/22 455 437 Altria Group Inc. 4.500% 5/2/43 1,225 1,133 AmerisourceBergen Corp. 3.500% 11/15/21 1,310 1,362 Amgen Inc. 3.875% 11/15/21 835 881 Amgen Inc. 5.150% 11/15/41 1,335 1,367 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 200 226 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 700 761 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 4,615 4,429 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 125 110 AstraZeneca plc 1.950% 9/18/19 390 388 AstraZeneca plc 6.450% 9/15/37 615 781 Avery 2 1.797% 4/25/26 1,190 1,192 4 BAT International Finance plc 2.750% 6/15/20 550 552 4 BAT International Finance plc 3.250% 6/7/22 1,480 1,461 4 BAT International Finance plc 3.500% 6/15/22 235 237 4 Baxalta Inc. 3.600% 6/23/22 240 239 4 Baxalta Inc. 5.250% 6/23/45 400 400 Baxter International Inc. 5.900% 9/1/16 502 533 4 Bayer US Finance LLC 2.375% 10/8/19 200 201 4 Bayer US Finance LLC 3.000% 10/8/21 1,980 1,990 4 Bayer US Finance LLC 3.375% 10/8/24 295 293 Bristol-Myers Squibb Co. 3.250% 11/1/23 990 1,009 Cardinal Health Inc. 1.700% 3/15/18 75 75 Cardinal Health Inc. 2.400% 11/15/19 625 619 Cardinal Health Inc. 3.200% 3/15/23 1,065 1,045 Cardinal Health Inc. 3.500% 11/15/24 580 570 Cardinal Health Inc. 4.500% 11/15/44 665 640 4 Cargill Inc. 4.307% 5/14/21 2,092 2,279 4 Cargill Inc. 6.875% 5/1/28 645 814 4 Cargill Inc. 6.125% 4/19/34 1,270 1,522 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 55 55 Catholic Health Initiatives Colorado GO 2.600% 8/1/18 255 259 1 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 436 396 Celgene Corp. 2.250% 5/15/19 160 160 Celgene Corp. 3.625% 5/15/24 370 371 Coca-Cola Co. 3.300% 9/1/21 300 315 Coca-Cola Enterprises Inc. 3.500% 9/15/20 500 525 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 768 776 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 850 883 Coca-Cola HBC Finance BV 5.500% 9/17/15 700 705 Colgate-Palmolive Co. 7.600% 5/19/25 480 636 ConAgra Foods Inc. 1.900% 1/25/18 185 182 Diageo Capital plc 2.625% 4/29/23 1,230 1,161 Diageo Investment Corp. 2.875% 5/11/22 525 510 Dignity Health 2.637% 11/1/19 140 141 Dignity Health 3.812% 11/1/24 300 308 Eli Lilly & Co. 3.700% 3/1/45 635 574 4 EMD Finance LLC 2.950% 3/19/22 605 592 4 EMD Finance LLC 3.250% 3/19/25 1,200 1,163 Express Scripts Holding Co. 2.650% 2/15/17 1,072 1,091 Express Scripts Holding Co. 2.250% 6/15/19 575 571 Express Scripts Holding Co. 4.750% 11/15/21 600 651 Express Scripts Holding Co. 3.500% 6/15/24 825 806 4 Forest Laboratories Inc. 4.875% 2/15/21 575 620 Gilead Sciences Inc. 3.700% 4/1/24 1,010 1,030 Gilead Sciences Inc. 3.500% 2/1/25 560 559 Gilead Sciences Inc. 4.500% 2/1/45 1,695 1,680 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 445 435 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 2,000 2,273 GlaxoSmithKline Capital plc 1.500% 5/8/17 560 564 4 Grupo Bimbo SAB de CV 3.875% 6/27/24 360 355 4 Heineken NV 1.400% 10/1/17 205 205 4 Heineken NV 2.750% 4/1/23 860 832 4 Heineken NV 4.000% 10/1/42 35 31 4 HJ Heinz Co. 5.000% 7/15/35 230 232 4 HJ Heinz Co. 5.200% 7/15/45 255 260 4 Japan Tobacco Inc. 2.100% 7/23/18 545 548 Johnson & Johnson 5.150% 7/15/18 500 553 Kaiser Foundation Hospitals 3.500% 4/1/22 560 568 Kaiser Foundation Hospitals 4.875% 4/1/42 340 355 Kraft Heinz Foods Co. 2.250% 6/5/17 295 299 Kroger Co. 3.300% 1/15/21 1,570 1,602 Kroger Co. 3.850% 8/1/23 270 277 Kroger Co. 4.000% 2/1/24 540 558 McKesson Corp. 3.250% 3/1/16 175 178 McKesson Corp. 2.700% 12/15/22 195 186 McKesson Corp. 2.850% 3/15/23 190 182 McKesson Corp. 3.796% 3/15/24 465 469 Medtronic Inc. 1.375% 4/1/18 225 224 4 Medtronic Inc. 2.500% 3/15/20 935 939 4 Medtronic Inc. 3.150% 3/15/22 1,290 1,292 Medtronic Inc. 3.625% 3/15/24 270 276 4 Medtronic Inc. 3.500% 3/15/25 2,196 2,181 4 Medtronic Inc. 4.375% 3/15/35 265 262 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Memorial Sloan-Kettering Cancer Center 4.200% 7/1/55 280 253 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 275 244 Merck & Co. Inc. 1.300% 5/18/18 1,030 1,027 Merck & Co. Inc. 2.350% 2/10/22 790 763 Merck & Co. Inc. 2.800% 5/18/23 1,175 1,153 Merck & Co. Inc. 2.750% 2/10/25 1,210 1,156 Merck & Co. Inc. 4.150% 5/18/43 760 737 Molson Coors Brewing Co. 2.000% 5/1/17 31 31 Molson Coors Brewing Co. 3.500% 5/1/22 690 696 Molson Coors Brewing Co. 5.000% 5/1/42 370 359 New York & Presbyterian Hospital 4.024% 8/1/45 735 669 Novartis Capital Corp. 3.400% 5/6/24 1,425 1,445 Novartis Capital Corp. 4.400% 5/6/44 210 217 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 50 52 Pepsi Bottling Group Inc. 7.000% 3/1/29 500 675 PepsiCo Inc. 3.125% 11/1/20 330 344 PepsiCo Inc. 2.750% 3/5/22 670 667 PepsiCo Inc. 4.000% 3/5/42 845 789 Pfizer Inc. 6.200% 3/15/19 1,400 1,598 Pfizer Inc. 3.000% 6/15/23 1,050 1,044 Philip Morris International Inc. 4.500% 3/26/20 250 274 Philip Morris International Inc. 4.125% 5/17/21 1,025 1,106 Philip Morris International Inc. 2.500% 8/22/22 575 553 Philip Morris International Inc. 2.625% 3/6/23 1,150 1,099 1 Procter & Gamble - Esop 9.360% 1/1/21 1,145 1,408 4 Roche Holdings Inc. 6.000% 3/1/19 333 380 4 Roche Holdings Inc. 2.875% 9/29/21 850 859 4 SABMiller Holdings Inc. 2.450% 1/15/17 400 406 4 SABMiller Holdings Inc. 3.750% 1/15/22 400 413 Sanofi 4.000% 3/29/21 1,130 1,208 St. Jude Medical Inc. 2.500% 1/15/16 666 673 Sysco Corp. 3.000% 10/2/21 420 424 Sysco Corp. 3.500% 10/2/24 2,055 2,069 Sysco Corp. 4.350% 10/2/34 275 276 Thermo Fisher Scientific Inc. 3.200% 3/1/16 260 264 Thermo Fisher Scientific Inc. 1.850% 1/15/18 530 529 Unilever Capital Corp. 4.250% 2/10/21 2,805 3,081 Energy (1.5%) 4 BG Energy Capital plc 4.000% 10/15/21 200 212 BP Capital Markets plc 1.846% 5/5/17 650 658 BP Capital Markets plc 4.750% 3/10/19 795 869 BP Capital Markets plc 2.315% 2/13/20 160 159 BP Capital Markets plc 4.500% 10/1/20 400 436 BP Capital Markets plc 3.062% 3/17/22 1,100 1,094 BP Capital Markets plc 3.245% 5/6/22 650 652 BP Capital Markets plc 2.500% 11/6/22 500 474 BP Capital Markets plc 3.994% 9/26/23 420 430 BP Capital Markets plc 3.814% 2/10/24 650 660 BP Capital Markets plc 3.506% 3/17/25 1,280 1,263 Chevron Corp. 3.191% 6/24/23 1,235 1,239 ConocoPhillips 5.200% 5/15/18 1,500 1,653 ConocoPhillips Co. 2.875% 11/15/21 375 377 ConocoPhillips Co. 3.350% 11/15/24 1,095 1,084 ConocoPhillips Co. 4.300% 11/15/44 1,570 1,496 Devon Energy Corp. 5.000% 6/15/45 565 555 Dominion Gas Holdings LLC 3.550% 11/1/23 470 473 Encana Corp. 6.500% 5/15/19 810 919 EOG Resources Inc. 5.625% 6/1/19 425 481 EOG Resources Inc. 2.625% 3/15/23 1,050 1,007 Halliburton Co. 3.500% 8/1/23 1,980 1,998 NiSource Finance Corp. 4.800% 2/15/44 1,355 1,373 Occidental Petroleum Corp. 4.100% 2/1/21 1,120 1,207 Occidental Petroleum Corp. 2.700% 2/15/23 250 241 Phillips 66 4.875% 11/15/44 280 267 4 Schlumberger Investment SA 2.400% 8/1/22 630 603 Schlumberger Investment SA 3.650% 12/1/23 1,120 1,154 Shell International Finance BV 4.375% 3/25/20 800 875 Shell International Finance BV 2.250% 1/6/23 640 603 Shell International Finance BV 4.125% 5/11/35 1,200 1,175 Shell International Finance BV 4.375% 5/11/45 1,735 1,711 Suncor Energy Inc. 3.600% 12/1/24 625 624 Suncor Energy Inc. 5.950% 12/1/34 500 570 Total Capital International SA 1.550% 6/28/17 1,365 1,376 Total Capital International SA 2.700% 1/25/23 885 854 Total Capital International SA 3.750% 4/10/24 1,400 1,444 Total Capital SA 2.125% 8/10/18 850 863 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,220 1,297 Other Industrial (0.1%) 4 Hutchison Whampoa Finance CI Ltd. 3.625% 10/31/24 750 735 4 Hutchison Whampoa International 11 Ltd. 3.500% 1/13/17 305 314 1 Johns Hopkins University Maryland GO 4.083% 7/1/53 690 658 Technology (0.7%) Apple Inc. 2.850% 5/6/21 1,100 1,114 Apple Inc. 3.450% 5/6/24 1,000 1,020 Apple Inc. 3.850% 5/4/43 430 388 Apple Inc. 4.450% 5/6/44 120 120 Cisco Systems Inc. 4.450% 1/15/20 605 660 Cisco Systems Inc. 2.900% 3/4/21 320 326 EMC Corp. 1.875% 6/1/18 1,065 1,067 EMC Corp. 2.650% 6/1/20 310 313 EMC Corp. 3.375% 6/1/23 500 499 International Business Machines Corp. 3.375% 8/1/23 1,750 1,761 International Business Machines Corp. 3.625% 2/12/24 700 707 International Business Machines Corp. 5.875% 11/29/32 2,000 2,392 Microsoft Corp. 2.375% 2/12/22 635 622 Microsoft Corp. 3.625% 12/15/23 500 520 Microsoft Corp. 2.700% 2/12/25 760 729 Microsoft Corp. 3.500% 2/12/35 605 553 Oracle Corp. 2.800% 7/8/21 375 379 Oracle Corp. 2.500% 5/15/22 1,210 1,176 Oracle Corp. 2.950% 5/15/25 835 800 Oracle Corp. 6.125% 7/8/39 350 422 Transportation (0.6%) Burlington Northern Santa Fe LLC 3.000% 3/15/23 400 391 Burlington Northern Santa Fe LLC 3.850% 9/1/23 1,800 1,861 1 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 10/19/23 760 848 4 ERAC USA Finance LLC 5.900% 11/15/15 500 509 4 ERAC USA Finance LLC 2.750% 3/15/17 205 210 4 ERAC USA Finance LLC 2.350% 10/15/19 610 605 4 ERAC USA Finance LLC 4.500% 8/16/21 325 351 4 ERAC USA Finance LLC 3.300% 10/15/22 40 39 4 ERAC USA Finance LLC 7.000% 10/15/37 1,000 1,214 4 ERAC USA Finance LLC 4.500% 2/15/45 150 138 1 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 983 1,126 FedEx Corp. 2.625% 8/1/22 130 126 FedEx Corp. 2.700% 4/15/23 255 244 FedEx Corp. 3.200% 2/1/25 425 413 FedEx Corp. 4.900% 1/15/34 230 238 FedEx Corp. 3.875% 8/1/42 120 103 FedEx Corp. 4.100% 4/15/43 500 447 FedEx Corp. 5.100% 1/15/44 340 349 Norfolk Southern Corp. 7.700% 5/15/17 1,500 1,667 Southwest Airlines Co. 5.750% 12/15/16 1,500 1,595 1 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 401 453 United Parcel Service Inc. 2.450% 10/1/22 425 410 United Parcel Service Inc. 4.875% 11/15/40 460 492 267,345 Utilities (1.9%) Electric (1.8%) Alabama Power Co. 5.550% 2/1/17 585 624 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Alabama Power Co. 3.750% 3/1/45 630 564 Ameren Illinois Co. 6.125% 12/15/28 1,000 1,155 Berkshire Hathaway Energy Co. 6.125% 4/1/36 1,000 1,173 Commonwealth Edison Co. 5.950% 8/15/16 770 813 Connecticut Light & Power Co. 5.650% 5/1/18 465 519 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 700 738 Consolidated Edison Co. of New York Inc. 5.300% 12/1/16 890 941 Consolidated Edison Co. of New York Inc. 4.625% 12/1/54 1,365 1,324 Delmarva Power & Light Co. 3.500% 11/15/23 305 311 Dominion Resources Inc. 5.200% 8/15/19 750 829 Dominion Resources Inc. 3.625% 12/1/24 1,515 1,500 Duke Energy Carolinas LLC 5.250% 1/15/18 275 302 Duke Energy Carolinas LLC 5.100% 4/15/18 590 648 Duke Energy Carolinas LLC 3.900% 6/15/21 1,090 1,165 Duke Energy Florida Inc. 6.350% 9/15/37 200 254 Duke Energy Progress Inc. 6.300% 4/1/38 365 465 Eversource Energy 4.500% 11/15/19 90 98 Eversource Energy 3.150% 1/15/25 110 106 Florida Power & Light Co. 5.650% 2/1/35 1,000 1,165 Florida Power & Light Co. 4.950% 6/1/35 1,000 1,095 Florida Power & Light Co. 5.950% 2/1/38 785 970 Georgia Power Co. 5.400% 6/1/18 1,165 1,291 Georgia Power Co. 4.300% 3/15/42 755 723 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,500 1,644 National Rural Utilities Cooperative Finance Corp. 2.850% 1/27/25 1,040 998 Northern States Power Co. 6.250% 6/1/36 2,000 2,523 Pacific Gas & Electric Co. 4.250% 5/15/21 300 320 Pacific Gas & Electric Co. 3.850% 11/15/23 450 466 Pacific Gas & Electric Co. 3.750% 2/15/24 305 313 Pacific Gas & Electric Co. 5.125% 11/15/43 285 307 PacifiCorp 6.250% 10/15/37 2,000 2,507 Peco Energy Co. 5.350% 3/1/18 565 621 Potomac Electric Power Co. 6.500% 11/15/37 750 962 Public Service Electric & Gas Co. 5.300% 5/1/18 1,900 2,097 San Diego Gas & Electric Co. 6.000% 6/1/26 600 744 Sierra Pacific Power Co. 3.375% 8/15/23 850 858 South Carolina Electric & Gas Co. 6.050% 1/15/38 1,000 1,198 South Carolina Electric & Gas Co. 5.100% 6/1/65 605 602 Southern California Edison Co. 2.400% 2/1/22 170 166 Southern California Edison Co. 6.000% 1/15/34 1,000 1,215 Southern California Edison Co. 5.550% 1/15/37 2,250 2,609 Southern California Edison Co. 3.600% 2/1/45 141 125 Southern Co. 2.450% 9/1/18 225 230 Virginia Electric & Power Co. 2.750% 3/15/23 690 677 Wisconsin Electric Power Co. 5.700% 12/1/36 690 839 Natural Gas (0.0%) AGL Capital Corp. 6.375% 7/15/16 775 817 Other Utility (0.1%) UGI Utilities Inc. 5.753% 9/30/16 1,170 1,230 42,841 Total Corporate Bonds (Cost $491,236) 508,631 Sovereign Bonds (U.S. Dollar-Denominated) (0.9%) 4 Abu Dhabi National Energy Co. PJSC 5.875% 10/27/16 595 628 4 CDP Financial Inc. 4.400% 11/25/19 1,000 1,094 4 Electricite de France SA 4.600% 1/27/20 1,200 1,315 4 Electricite de France SA 4.875% 1/22/44 50 52 Electricite de France SA 5.250% 1/29/49 235 234 Electricite de France SA 5.625% 12/29/49 1,400 1,418 International Bank for Reconstruction & Development 4.750% 2/15/35 2,000 2,424 Korea Development Bank 2.875% 8/22/18 505 520 Korea Development Bank 2.500% 3/11/20 2,000 2,005 Quebec 5.125% 11/14/16 1,000 1,056 4 Sinopec Group Overseas Development 2015 Ltd. 2.500% 4/28/20 1,615 1,589 4 Sinopec Group Overseas Development 2015 Ltd. 3.250% 4/28/25 1,615 1,549 4 State Grid Overseas Investment 2014 Ltd. 2.750% 5/7/19 1,305 1,319 Statoil ASA 2.250% 11/8/19 580 581 Statoil ASA 2.900% 11/8/20 1,410 1,440 Statoil ASA 2.750% 11/10/21 850 847 Statoil ASA 2.450% 1/17/23 382 363 Statoil ASA 2.650% 1/15/24 360 342 Statoil ASA 3.700% 3/1/24 640 663 Statoil ASA 3.250% 11/10/24 795 787 4 Temasek Financial I Ltd. 2.375% 1/23/23 1,130 1,099 United Mexican States 3.500% 1/21/21 342 349 United Mexican States 3.600% 1/30/25 610 601 Total Sovereign Bonds (Cost $21,526) 22,275 Taxable Municipal Bonds (1.6%) Atlanta GA Downtown Development Authority Revenue 6.875% 2/1/21 350 401 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 1,000 1,294 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 350 472 California GO 5.700% 11/1/21 265 312 California GO 7.550% 4/1/39 1,170 1,692 California GO 7.300% 10/1/39 300 417 California GO 7.625% 3/1/40 90 130 California GO 7.600% 11/1/40 920 1,363 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 215 250 Chicago IL O’Hare International Airport Revenue 6.845% 1/1/38 530 582 Chicago IL O’Hare International Airport Revenue 6.395% 1/1/40 425 520 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 350 398 Chicago Transit Authority 6.899% 12/1/40 655 744 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 750 941 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 996 1,194 Grand Parkway Transportation Corp. Texas System Toll Revenue 5.184% 10/1/42 1,015 1,171 Houston TX GO 6.290% 3/1/32 580 704 Illinois GO 5.100% 6/1/33 1,340 1,244 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 750 904 6 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 2,000 2,216 Los Angeles CA Community College District GO 6.750% 8/1/49 405 560 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 455 552 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,400 1,653 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 545 666 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 1,000 1,186 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 410 569 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Turnpike Authority Revenue 7.102% 1/1/41 600 806 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 115 126 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 80 100 New York Metropolitan Transportation Authority Revenue 6.814% 11/15/40 150 196 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 325 462 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 445 549 North Texas Tollway Authority System Revenue 6.718% 1/1/49 1,555 2,089 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 655 800 Oregon GO 5.902% 8/1/38 490 581 6 Oregon School Boards Association GO 5.528% 6/30/28 2,000 2,266 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 325 391 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 265 324 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 1,300 1,244 President & Fellows of Harvard College Massachusetts GO 6.300% 10/1/37 2,000 2,090 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 305 381 University of California 3.931% 5/15/45 570 535 University of California Regents General Revenue 4.601% 5/15/31 590 619 University of California Regents Medical Center Revenue 6.548% 5/15/48 280 348 University of California Regents Medical Center Revenue 6.583% 5/15/49 845 1,054 University of California Revenue 5.770% 5/15/43 1,010 1,211 University of California Revenue 4.765% 5/15/44 145 150 Total Taxable Municipal Bonds (Cost $34,708) 38,457 Temporary Cash Investments (1.6%) Repurchase Agreement (1.5%) RBS Securities, Inc. (Dated 6/30/15, Repurchase Value $33,900,000, collateralized by U.S. Treasury Note/Bond, 1.375%–1.750%, 11/30/15–10/31/20, with a value of $34,581,000) 0.100% 7/1/15 33,900 33,900 U.S. Government and Agency Obligations (0.1%) 7 Federal Home Loan Bank Discount Notes 0.075% 7/31/15 2,100 2,100 Total Temporary Cash Investments (Cost $36,000) 36,000 Total Investments (100.4%) (Cost $1,905,574) 2,334,944 Other Assets and Liabilities (–0.4%) Other Assets 8 25,468 Liabilities (34,489) (9,021) Net Assets (100%) Applicable to 103,987,834 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,325,923 Net Asset Value Per Share $22.37 At June 30, 2015, net assets consisted of: Amount ($000) Paid-in Capital 1,814,598 Undistributed Net Investment Income 26,638 Accumulated Net Realized Gains 55,034 Unrealized Appreciation (Depreciation) Investment Securities 429,370 Futures Contracts 288 Foreign Currencies (5) Net Assets 2,325,923 • See Note A in Notes to Financial Statements. * Non-income-producing security. 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 Includes securities purchased on a when-issued or delayed-delivery basis for which the portfolio has not taken delivery as of June 30, 2015. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2015, the aggregate value of these securities was $109,761,000, representing 4.7% of net assets. 5 Adjustable-rate security. 6 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 8 Cash of $837,000 has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GO—General Obligation Bond. REMICS—Real Estate Mortgage Investment Conduits. See accompanying Notes, which are an integral part of the Financial Statements. Vanguard Balanced Portfolio Statement of Operations Six Months Ended June 30, 2015 ($000) Investment Income Income Dividends 1 19,755 Interest 12,832 Securities Lending 28 Total Income 32,615 Expenses Investment Advisory Fees—Note B Basic Fee 647 Performance Adjustment (28) The Vanguard Group—Note C Management and Administrative 1,787 Marketing and Distribution 190 Custodian Fees 25 Shareholders’ Reports 7 Trustees’ Fees and Expenses 2 Total Expenses 2,630 Net Investment Income 29,985 Realized Net Gain (Loss) Investment Securities Sold 57,312 Futures Contracts (659) Foreign Currencies 19 Realized Net Gain (Loss) 56,672 Change in Unrealized Appreciation (Depreciation) Investment Securities (79,941) Futures Contracts 285 Foreign Currencies 19 Change in Unrealized Appreciation (Depreciation) (79,637) Net Increase (Decrease) in Net Assets Resulting from Operations 7,020 Statement of Changes in Net Assets Six Months Ended Year Ended June 30, December 31, 2015 2014 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 29,985 54,952 Realized Net Gain (Loss) 56,672 109,065 Change in Unrealized Appreciation (Depreciation) (79,637) 42,562 Net Increase (Decrease) in Net Assets Resulting from Operations 7,020 206,579 Distributions Net Investment Income (55,202) (48,908) Realized Capital Gain 2 (109,242) (114,294) Total Distributions (164,444) (163,202) Capital Share Transactions Issued 111,128 229,547 Issued in Lieu of Cash Distributions 164,444 163,202 Redeemed (126,074) (191,161) Net Increase (Decrease) from Capital Share Transactions 149,498 201,588 Total Increase (Decrease) (7,926) 244,965 Net Assets Beginning of Period 2,333,849 2,088,884 End of Period 3 2,325,923 2,333,849 1 Dividends are net of foreign withholding taxes of $241,000. 2 Includes fiscal 2015 and 2014 short-term gain distributions totaling $5,133,000 and $12,866,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 3 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $26,638,000 and $51,836,000. See accompanying Notes, which are an integral part of the Financial Statements. Vanguard Balanced Portfolio Financial Highlights Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2015 2014 2013 2012 2011 2010 Net Asset Value, Beginning of Period $23.99 $23.66 $20.70 $18.90 $18.70 $17.35 Investment Operations Net Investment Income .293 .569 .540 .547 .552 .506 Net Realized and Unrealized Gain (Loss) on Investments (.215) 1.613 3.450 1.800 .143 1.369 Total from Investment Operations .078 2.182 3.990 2.347 .695 1.875 Distributions Dividends from Net Investment Income (.570) (.555) (.550) (.547) (.495) (.525) Distributions from Realized Capital Gains (1.128) (1.297) (.480) — — — Total Distributions (1.698) (1.852) (1.030) (.547) (.495) (.525) Net Asset Value, End of Period $22.37 $23.99 $23.66 $20.70 $18.90 $18.70 Total Return 0.32% 9.84% 19.88% 12.56% 3.70% 11.02% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,326 $2,334 $2,089 $1,691 $1,430 $1,397 Ratio of Total Expenses to Average Net Assets 1 0.23% 0.25% 0.27% 0.26% 0.29% 0.30% Ratio of Net Investment Income to Average Net Assets 2.56% 2.50% 2.52% 2.86% 2.95% 2.90% Portfolio Turnover Rate 55% 2 70% 2 31% 2 24% 2 36% 2 38% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Includes performance-based investment advisory fee increases (decreases) of 0.00%, 0.00%, 0.00%, (0.01%), 0.00%, and 0.01%. 2 Includes 15%, 15%, 19%, 18%, and 9% attributable to mortgage-dollar-roll activity. Notes to Financial Statements Vanguard Balanced Portfolio, a portfolio of Vanguard Variable Insurance Funds, is registered under the Investment Company Act of 1940 as an open-end investment company. The portfolio’s shares are only available for purchase by separate accounts of insurance companies as investments for variable annuity plans, variable life insurance contracts, or other variable benefit insurance contracts. Certain of the portfolio’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The portfolio consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio’s pricing time but after the close of Vanguard Balanced Portfolio the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio’s pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended June 30, 2015, the portfolio’s average investments in long and short futures contracts represented less than 1% and 3% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 4. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The portfolio may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the portfolio is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The portfolio mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counter­parties, and monitoring its exposure to each counterparty. The portfolio may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the portfolio may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. 5. Mortgage Dollar Rolls: The portfolio enters into mortgage-dollar-roll transactions, in which the portfolio sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The portfolio forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The portfolio has also entered into mortgage-dollar-roll transactions in which the portfolio buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll Vanguard Balanced Portfolio transactions are used to cover an open TBA sell position. The portfolio continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The portfolio accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the portfolio’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. 6. Repurchase Agreements: The portfolio enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the portfolio under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The portfolio further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counter­party’s default (including bankruptcy), the portfolio may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 7. Federal Income Taxes: The portfolio intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the portfolio’s tax positions taken for all open federal income tax years (December 31, 2011–2014), and for the period ended June 30, 2015, and has concluded that no provision for federal income tax is required in the portfolio’s financial statements. 8. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 9. Securities Lending: To earn additional income, the portfolio lends its securities to qualified institutional borrowers. Security loans are required to be secured at all times by collateral in an amount at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The portfolio further mitigates its counterparty risk by entering into securities lending transactions only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master securities lending agreements with its counterparties. The master securities lending agreements provide that, in the event of a counterparty’s default (including bankruptcy), the portfolio may terminate any loans with that borrower, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio; however, such actions may be subject to legal proceedings. While collateral mitigates counterparty risk, in the absence of a default the portfolio may experience delays and costs in recovering the securities loaned. The portfolio invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability in the Statement of Net Assets for the return of the collateral, during the period the securities are on loan. Securities lending income represents fees charged to borrowers plus income earned on invested cash collateral, less expenses associated with the loan. 10. Credit Facility: The portfolio and certain other funds managed by The Vanguard Group participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the portfolio’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the portfolio’s board of trustees and included in Management and Administrative expenses on the portfolio’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The portfolio had no borrowings outstanding at June 30, 2015, or at any time during the period then ended. 11. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Vanguard Balanced Portfolio B. Wellington Management Company llp provides investment advisory services to the portfolio for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the portfolio’s performance for the preceding three years relative to the combined index comprising the S&P 500 Index and the Barclays U.S. Credit A or Better Bond Index. For the six months ended June 30, 2015, the investment advisory fee represented an effective annual basic rate of 0.06% of the portfolio’s average net assets before a decrease of $28,000 (0.00%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the portfolio based on methods approved by the board of trustees. The portfolio has committed to invest up to 0.40% of its net assets in Vanguard. At June 30, 2015, the portfolio had contributed capital of $209,000 to Vanguard (included in Other Assets), representing 0.01% of the portfolio’s net assets and 0.08% of Vanguard’s capitalization. The portfolio’s trustees and officers are also directors and employees, respectively, of Vanguard. D. Various inputs may be used to determine the value of the portfolio’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
